SULLIVAN, Chief Judge
(concurring in part and in the result):
12. Appellant pleaded guilty to the following offense under Article 134, Uniform Code of Military Justice, 10 USC § 934:
Specification 2: In that [appellant] did, at Marine Corps Base, Camp Pendleton, California, or in the surrounding community, on or about 24 May 1991, wrongfully endeavor to impede an investigation in the case of United States v. Lance Corporal Joseph A. Lennette by destroying evidenee, to wit: 2 Armed Forces Identification Cards.
13. The majority’s affirmance today is consistent with my dissent in United States v. Turner, 33 MJ 40, 43 (CMA 1991) (Sullivan, C.J., dissenting). Moreover, I conclude that it is consistent with the broad language of this Court in United States v. Jones, 20 MJ 38, 40 (CMA 1985), and the facts presented in United States v. Finsel, 36 MJ 441, 443 (CMA 1993).
14. Finally, it is my view that any reasonable servicemember would clearly know that such conduct was a service disorder prohibited by Article 134. See Parker v. Levy, 417 U.S. 733, 762-63, 94 S.Ct. 2547, 2564-65, 41 L.Ed.2d 439 (1974) (Blackmun, J., concurring); see also ¶ 96b, Manual for Courts-Martial, United States, 1984.